Citation Nr: 1806876	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to June 1981, and from October 1988 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In May 2017, the Veteran submitted additional evidence for which she had waived RO consideration at the Board hearing.


FINDING OF FACT

In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for Hashimoto thyroiditis. 


CONCLUSION OF LAW

The criteria for service connection for Hashimoto thyroiditis have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Veteran has been diagnosed with Hashimoto thyroiditis (e.g. see November and December 2013 VA records).  She contends that the disease had its onset in service.  

A June 2000 Unilab record from when the Veteran was in service reflects that her Thyroid Stimulating Hormone (TSH) was 5.11.  The normal range was .35 - 5.50, which meant that her level was normal, albeit at the higher end of normal.  The Veteran separated from service approximately four months later in October 2000.

A May 2001 Quest Diagnostics laboratory report, approximately 6 months after service separation, notes that the Veteran's TSH was abnormal.  While a normal range was noted to be .40 to 5.50, the Veteran's level was 5.75.  A July 2001 record also reflects that the Veteran's TSH was "slightly high."

In addition, in support of her claim, the Veteran submitted an excerpt from a website that notes that Hashimoto's may be accompanied by weight changes.  The Veteran's STRs include a 2000 record, in the Veteran's last year of service, which reflects that she reported that she had gained weight over the holiday; her June 2000 Report of Medical Examination notes that she was obese with a weight of 215 lbs. 

The claims file includes November 2011 VA examination report which reflects that it is less likely as not that the Veteran's thyroid disability was causally related to service because her TSH levels were normal in service and the slight elevation began after service.  The clinician was a staff physician in pulmonology.

The claims file also includes a June 2014 opinion from Dr. A.S., Chief of Endocrinology.  He opined that the Veteran's Hashimoto thyroiditis more likely than not had its onset while she was in service and that it put her into a hypothyroid condition post service.  In April 2017, Dr. A.S., who indicated that he had reviewed the pertinent clinical records, submitted another opinion in which he noted that people are born at-risk for Hashimoto thyroiditis and that the Veteran's exposure in service to chemicals onboard a ship likely impacted her thyroid condition.  The Veteran's DD 214s reflect that she had training as a boat captain and had five years of sea service.  Dr . A.S. also provided citations to supporting literature.

While both medical doctors noted above are competent to provide an opinion on Hashimoto's disease, the Board gives more weight to the opinion of Dr. A.S. who is a Chief of Endocrinology, and thus, has more of an expertise in matters of the endocrine glands and hormones.

Based on the foregoing, and most notably the opinion of Dr. A.S., the Board finds that service connection is warranted for Hashimoto thyroiditis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to Hashimoto's thyroiditis is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


